Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	A response date of 1/18/2022 is acknowledged. Claims 1-20 are pending; Claims 1 and 11 are amended; Claims 1 and 11 are independent claims.  Information Disclosure Statement filed on 1/3/2022 is reviewed. 

3. 	Claims 1-20 have been examined. Claims 1-20 are allowed.  

EXAMINER'S AMENDMENT
4.	 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	 Authorization for this examiner's amendment was given by attorney Thomas Negley (Reg. 70,362) on January 31, 2022, to put the claims in condition for allowance.  





Claim1.	(Currently Amended):  A display apparatus, comprising: 
a display; and
a communication unit for communicating with an external control device, the external control device including a microphone and a microphone button for activating the microphone;
a processor configured to: 
execute a web browsing application of the display apparatus according to a user input received through the external control device;
control the web browsing application to identify a plurality of hyperlink objects by parsing a first web page displayed through the web browsing application;
extract text keywords of the plurality of hyperlink objects;
based on the microphone button of the external control device being pressed, display at least one of the identified plurality of hyperlink objects in a link with an icon including a number;
receive a user voice input through the microphone of the external control device;
process the user voice input to obtain text information corresponding to the user voice input;
control the web browsing application to compare the text information of the user voice input with the number included in the icon and the text keywords extracted from the plurality of hyperlink objects;
determine whether a hyperlink object of the plurality of hyperlink objects matches the text information of the user voice input;
based on the determination indicating that the hyperlink object of the plurality of hyperlink objects matches  object;
based on the determination indicating that the hyperlink object does not match indicating non-matching of the text information; 
based on the information indicating the non-matching of the text information, execute a search application, that is different from the web browsing application, for performing a search operation associated with the text information of the user voice input through an external server while the web browsing application is executed.

Claim 11.	(Currently Amended):  A display method performed by a display apparatus, the display method comprising: 

controlling the web browsing application to identify a plurality of hyperlink objects by parsing a first web page displayed through the web browsing application;
extracting text keywords of the plurality of hyperlink objects;
based on the microphone button of the external control device being pressed, display at least one of the identified plurality of hyperlink objects in a link with an icon including a number;
receiving a user voice input through the microphone included in the external control device;
processing the user voice input to obtain text information corresponding to the user voice input;
controlling the web browsing application to compare the text information of the user voice input with the number included in the icon and the text keywords extracted from the plurality of hyperlink objects;
determining whether a hyperlink object of the plurality of hyperlink objects matches the text information of the user voice input;
based on the determination indicating that the hyperlink object of the plurality of hyperlink objects matches 
the determination indicating that the hyperlink object does not match indicating non-matching 
based on the information indicating the non-matching of the text information, executing a search application, that is different from the web browsing application, for performing a search operation associated with the text information of the user voice input through an external server while the web browsing application is executed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is (571)270- 1410. The examiner can normally be reached on M - F: 9:30 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/HUA LU/
Primary Examiner, Art Unit 2171